In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                             No. 02-18-00348-CV

NICOLE VAN DORN PRESTON AS            §   On Appeal from the 393rd District Court
SURVIVING SPOUSE AND PERSONAL
REPRESENTATIVE FOR THE ESTATE OF      §
LT. J WESLEY VAN DORN, USN,
DECEASED; AMY SNYDER, AS              §
SURVIVING SPOUSE AND PERSONAL
REPRESENTATIVE FOR THE ESTATE OF      §   of Denton County (16-00046-393)
LT. SEAN CHRISTOPHER SNYDER,
USN, DECEASED; CHEYENNE               §
COLLINS, AS SURVIVING SPOUSE AND
PERSONAL REPRESENTATIVE FOR THE       §
ESTATE OF PETTY OFFICER 3RD CLASS
BRIAN ANDREW COLLINS, USN,            §   March 5, 2020
DECEASED; AND PETTY OFFICER 2ND
CLASS DYLAN MORGAN BOONE, USN,        §
Appellants
                                      §

V.                                    §

M1 SUPPORT SERVICES, L.P., Appellee   §   Opinion by Justice Womack


                                JUDGMENT
       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

       It is further ordered that appellants shall bear the costs of this appeal, for which

let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack